Appellant was prosecuted and convicted of selling intoxicating liquors in Newton County in violation of the prohibition law.
We have read the record carefully and if there was any proof offered that local option is in force in Newton County they failed to indicate it in the record now before us.
The statement of facts contains no mention of whether or not local option was ever adopted in Newton County. Counsel presented a special charge instructing the jury that as no proof had been offered showing that local option was in force in that county, to return a verdict of not guilty, and if there was no more evidence adduced on the trial than is shown by this record, this charge should have been given.
Because there is no evidence showing that local option is in force in Newton County, the judgment is reversed and the cause is remanded.
Reversed and remanded.